DETAILED ACTION
The reply is not fully responsive to the prior Office Action because of the following matter(s): noted below.
The response to the non-final rejection is improper and thus non-compliant because a divisional reissue application has not been filed.  A “divisional application” was filed but that is not the same as a “divisional reissue application”.  A divisional reissue application must be filed using the same rules as an original reissue application. 
The procedure for filing a reissue application can be found using the below guide. 
https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf?msclkid=f6aa85d0cfdb11ecb7294e94bcb5ac99

  The link to reissue transmittal form is as follows:
https://www.uspto.gov/sites/default/files/documents/aia0050.pdf?msclkid=1b5f38b1cfdc11ecaa73eb7c3e111a2d

When the divisional reissue application is filed, the office should be made aware that response to the rejection in this application is now compliant, and a request for suspension of action should be requested.

Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHS or SIXTY (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is (571)272-2621.  The examiner can normally be reached on M-T 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Philip S Hyder/Primary Examiner, Art Unit 2917